DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendment dated 03/22/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-10, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0292322 A1 – Chen et al., hereinafter Chen.

Regarding Claim 1. 
Chen teaches a window blind (Fig 1), comprising: 
a housing (Fig 1, 11), which is defined to have a longitudinal axis, a lateral axis, and a vertical axis, wherein the longitudinal axis and the lateral axis are perpendicular to each other, and are both on a same horizontal plane; the vertical axis is perpendicular to the longitudinal axis, and is in a same direction as a normal of the horizontal plane; the longitudinal axis passes through lateral sides of the housing, the lateral axis passes through front and rear sides of the housing, and the vertical axis passes through top and bottom sides of the housing; 
a slat assembly (Fig 1, 13) provided below the housing, wherein the slat assembly comprises a plurality of slats (Fig 1, 131) and a bottom end portion (fig 1, 12); the bottom end portion is located below the slats so that the slats are between the bottom end portion and the housing; and 
a slat angle adjusting device (Fig 13, 40), which comprises: 
a rotating shaft (Fig 8, 30) assembly provided in the housing and parallel to the longitudinal axis; 
a ladder assembly (Fig 13, 16) comprising at least two ladders, wherein each of the ladders has a front warp and a rear warp, and both the front warp and the rear warp are provided in a direction parallel to the vertical axis and are spaced apart from each other; a plurality of wefts are provided at intervals between the front warp and the rear warp, making each of the ladders have a ladder shape; each of the wefts is provided with one of the slats, so that the slats are arranged in the direction parallel to the vertical axis at intervals between the front warp and the rear warp; the front warp and the rear warp are connected to the rotating shaft assembly (Fig 13) to be driven by the rotating shaft assembly to create a relative movement in the direction parallel to the vertical axis, whereby to drive the slats to turn; and 
a first cord (Fig 2, 14) passing on one of a front side and a rear side of the slats, wherein a top end of the first cord is concurrently movable along with the rotating shaft assembly, and a bottom end of the first cord is connected to the bottom end portion (Fig 2, 12); when the rotating shaft assembly is driven to rotate, the first cord and the front warps or the rear warps of the ladder assembly which is on a same side as the first cord are concurrently reeled into or released out from the housing throughout a rotation of the rotating shaft assembly, and the slats and the bottom end portion are also concurrently rotated throughout the rotation of the rotating shaft assembly. (Fig 8) (Paragraph [0047] When the stick 15 is operated by a force to drive the rod 30 rotating for expanding the covering material 13, the rod 30 drives the actuating device 38 to rotate, wherein the pushing part 381 of the actuating device 38 is corresponding to the free end 372 of the restriction spring 37, therefore, the pushing part 381 pushes the free end 372 as the actuating device 38 rotates. Hence, the diameter of the restriction spring 37 increases while the free end 372 is pushed to move, such that decreases the restriction force. When the restriction force provided by the restriction spring 37 reduces till the first rotating unit 31 is able to rotate in the first direction, that removes the rotation restriction to the first rotating unit 31. At the same time, the rotation restriction to the first gear 32, the second gear 35, the winding spool 341, and the driving device 36 is removed simultaneously. Therefore, the weight of the bottom rail 12 can drive the winding spool 341 to release the lifting cord 14, and the bottom rail 12 descends by gravity to expand the covering material 13.)

Regarding Claim 2. 
Chen teaches all limitations of claim 1.
Furthermore, Chen teaches the rotating shaft assembly comprises a rotating shaft, a first rotating member, a second rotating member, and a third rotating member; the rotating shaft is located in the housing in a direction parallel to the longitudinal axis; the first rotating member, the second rotating member, and the third rotating member are provided in a manner that each of them is concurrently movable along with the rotating shaft; top ends of the front warp and the rear warp of one of the ladders are respectively connected to the first rotating member, while top ends of the front warp and the rear warp of another one of the ladders are respectively connected to the second rotating member; the top end of the first cord is connected to the third rotating member (The first cord is connected to the third rotating member through the intervening structures of a spool, a gear and a clutch); when the rotating shaft is driven to rotate, the first rotating member, the second rotating member, and the third rotating member are rotated along with a rotation of the rotating shaft. (Paragraph [0044]; the actuating device 38 is sleeved to the rod 30 coaxially thus can rotate in the same direction with the rod 30 simultaneously,) (Paragraph [0053]; the tilting wheel 43 sleeved to the rod 24 (or the rod 30) is driven to rotate, thus, the ladder 16 fixed to the tilting wheel 43 is driven at the same time to drive the multiple slats 131 to tilt,)

    PNG
    media_image1.png
    843
    968
    media_image1.png
    Greyscale

Regarding Claim 6. 
Chen teaches all limitations of claim 2.
Furthermore, Chen teaches the slat angle adjusting device further comprises a direction-changing mechanism (Fig 13, elements 41 and 42) and a control member (Fig 13, 15); the direction-changing mechanism is located in the housing, and is connected to the rotating shaft (Fig 13, 24); the control member is exposed out of the housing; the control member is adapted to be operated to drive the direction-changing mechanism to move, whereby to drive the rotating shaft to rotate.

Regarding Claim 8. 
Chen teaches all limitations of claim 1.
Furthermore, Chen teaches a window blind further comprising a second cord, wherein the second cord passes on the other one of the front side and the rear side of the slats opposite to the first cord (Paragraph [0028]; The lifting cord 14 is provided at the front and rear of the slats 131); a top end of the second cord is concurrently movable along with the rotating shaft assembly, and a bottom end of the second cord is connected to the bottom end portion (Fig 2) of the slat assembly; when the rotating shaft assembly is driven to rotate, the second cord and the front warps or the rear warps of the ladder assembly which is on a same side as the second cord are concurrently reeled into or released out from the housing throughout the rotation of the rotating shaft assembly. (Paragraph [0047] When the stick 15 is operated by a force to drive the rod 30 rotating for expanding the covering material 13, the rod 30 drives the actuating device 38 to rotate, wherein the pushing part 381 of the actuating device 38 is corresponding to the free end 372 of the restriction spring 37, therefore, the pushing part 381 pushes the free end 372 as the actuating device 38 rotates. Hence, the diameter of the restriction spring 37 increases while the free end 372 is pushed to move, such that decreases the restriction force. When the restriction force provided by the restriction spring 37 reduces till the first rotating unit 31 is able to rotate in the first direction, that removes the rotation restriction to the first rotating unit 31. At the same time, the rotation restriction to the first gear 32, the second gear 35, the winding spool 341, and the driving device 36 is removed simultaneously. Therefore, the weight of the bottom rail 12 can drive the winding spool 341 to release the lifting cord 14, and the bottom rail 12 descends by gravity to expand the covering material 13.)

Regarding Claim 9. 
Chen teaches all limitations of claim 8.
Furthermore, Chen teaches the rotating shaft assembly comprises a rotating shaft, a first rotating member, a second rotating member, a third rotating member, and a fourth rotating member; top ends of the front warp and the rear warp of one of the ladders are concurrently movable along with the first rotating member, while top ends of the front warp and the rear warp of another one of the ladders are concurrently movable along with the second rotating member; the top end of the first cord is concurrently movable along with the third rotating member; the top end of the second cord is concurrently movable along with the fourth rotating member; when the rotating shaft is driven to rotate, the first rotating member, the second rotating member, the third rotating member, and the fourth rotating member are rotated along with a rotation of the rotating shaft. (See annotated Fig 8 below)

    PNG
    media_image2.png
    843
    968
    media_image2.png
    Greyscale

(Paragraph [0047]; When the stick 15 is operated by a force to drive the rod 30 rotating for expanding the covering material 13, the rod 30 drives the actuating device 38 to rotate, wherein the pushing part 381 of the actuating device 38 is corresponding to the free end 372 of the restriction spring 37, therefore, the pushing part 381 pushes the free end 372 as the actuating device 38 rotates. Hence, the diameter of the restriction spring 37 increases while the free end 372 is pushed to move, such that decreases the restriction force. When the restriction force provided by the restriction spring 37 reduces till the first rotating unit 31 is able to rotate in the first direction, that removes the rotation restriction to the first rotating unit 31. At the same time, the rotation restriction to the first gear 32, the second gear 35, the winding spool 341, and the driving device 36 is removed simultaneously. Therefore, the weight of the bottom rail 12 can drive the winding spool 341 to release the lifting cord 14, and the bottom rail 12 descends by gravity to expand the covering material 13.) (Therefore, the first and second cords are concurrently moveable (moves at the same as the rod time when the rod is operated to deploy the blind) with the rotation of the rod)

Regarding Claim 10. 
Chen teaches all limitations of claim 9.
Furthermore, Chen teaches the slat angle adjusting device further comprises a direction-changing mechanism (Fig 13, elements 41 and 42) and a control member (Fig 13, 15); the direction-changing mechanism is located in the housing, and is connected to the rotating shaft (Fig 13, 24); the control member is exposed out of the housing; the control member is adapted to be operated to drive the direction-changing mechanism to move, whereby to drive the rotating shaft to rotate.

Regarding Claim 21. 
Chen teaches all limitations of claim 9.
Furthermore, Chen teaches the top end of the first cord and the top end of the second cord are connected (Examiner notes that the limitation “connected” is extremely broad, and may include direct connection as well as connection by way of intervening structures such as pulleys, gears, etc.); the first cord passes by the third rotating member, and the second cord passes by the fourth rotating member (Examiner notes that the limitation “passes by” is extremely broad, and is interpreted here for the purposes of examination as having movement within the vicinity of, and avoiding direct contact.); when the rotating shaft is driven to rotate, the first cord and the second cord create a relative movement along with the front warps and the rear warps which also have a relative movement. (Paragraph [0034] When the stick 15 is operated by a force to drive the rod 24 rotating for expanding the covering material 13, the rod 24 drives the actuating device 25 to rotate, … the weight of the bottom rail 12 can drive the winding spool 221 to release the lifting cord 14, and the bottom rail 12 descends by gravity to expand the covering material 13.) (Therefore, the first and second cords have relative movement (movement in relation to something else) with the rotation of the rod)

    PNG
    media_image2.png
    843
    968
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 11-13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US Pat. 4, 643,238 – Tachikawa et al., hereinafter Tachikawa.

Regarding Claim 3. 
Chen teaches all limitations of claim 2.
Chen teaches the third rotating member and the first rotating member are adjacently disposed on a rod they are both keyed to.
Chen does not teach the third rotating member and the first rotating member are integrally made as a first rotating drum.
However, Tachikawa teaches two rotating members are integrally made as a first rotating drum. (A drum 35 is integrally formed with a central portion of the support shaft 31, with a portion of a slat tilt adjustment cord 36 being wound around the drum 35 as shown in FIG. 2.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating members of Chen, making them integral as in Tachikawa. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the manufacturing/assembly process. 
Furthermore, it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (See MPEP 2144.04 (V) (B)).

Regarding Claim 11. 
Chen teaches all limitations of claim 9.
Chen teaches the third rotating member and the first rotating member are adjacently disposed on a rod they are both keyed to.
Chen does not teach the third rotating member and the first rotating member are integrally made as a first rotating drum.
However, Tachikawa teaches two rotating members are integrally made as a first rotating drum. (A drum 35 is integrally formed with a central portion of the support shaft 31, with a portion of a slat tilt adjustment cord 36 being wound around the drum 35 as shown in FIG. 2.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating members of Chen, making them integral as in Tachikawa. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the manufacturing/assembly process. 
Furthermore, it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (See MPEP 2144.04 (V) (B)).

Regarding Claim 12. 
Chen teaches all limitations of claim 9.
Chen teaches the third rotating member and the first rotating member are adjacently disposed on a rod they are both keyed to. Chen further teaches a fourth rotating member keyed to the same rotating rod. It would be a simple rearrangement of parts to move the fourth rotating member to the end of the rod adjacent the first rotating member.
Chen does not teach the third rotating member, the fourth rotating member, and the first rotating member are integrally made as a first rotating drum.
However, Tachikawa teaches multiple rotating members are integrally made as a first rotating drum. (A drum 35 is integrally formed with a central portion of the support shaft 31, with a portion of a slat tilt adjustment cord 36 being wound around the drum 35 as shown in FIG. 2.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating members of Chen, making them integral as in Tachikawa. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the manufacturing/assembly process. 
Furthermore, it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (See MPEP 2144.04 (V) (B)).

Regarding Claim 13. 
Chen teaches all limitations of claim 9.
Chen teaches the third rotating member and the first rotating member are adjacently disposed on a rod they are both keyed to. Chen further teaches the fourth rotating member and the second rotating member are adjacently disposed on a rod they are both keyed to.
Chen does not teach the third rotating member and the first rotating member are integrally made as a first rotating drum, while the second rotating member and the fourth rotating member are integrally made as a second rotating drum.
However, Tachikawa teaches multiple rotating members are integrally made as a first rotating drum. (A drum 35 is integrally formed with a central portion of the support shaft 31, with a portion of a slat tilt adjustment cord 36 being wound around the drum 35 as shown in FIG. 2.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating members of Chen, making them integral as in Tachikawa. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the manufacturing/assembly process. 
Furthermore, it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (See MPEP 2144.04 (V) (B)).

Regarding Claim 22. 
Chen teaches all limitations of claim 9.
Chen teaches when the rotating shaft is driven to rotate, the cord rotating drum, the first rotating member, and the second rotating member are rotated along with the rotating shaft to make the front warps and the rear warps of the ladder assembly create a relative movement, and to drive the first cord and the second cord to create a relative movement as well. (Paragraph [0053]; When the stick 15 is rotated, the rod 24 (or the rod 30) is driven to rotate by the stick 15 with the simultaneous operation between the worm gear 42 and the worm wheel 41, such that the tilting wheel 43 sleeved to the rod 24 (or the rod 30) is driven to rotate, thus, the ladder 16 fixed to the tilting wheel 43 is driven at the same time to drive the multiple slats 131 to tilt, thereby adjusting the angle of the multiple slats 131,)
Chen does not teach the third rotating member and the fourth rotating member are integrally made to form a cord rotating drum; 
However, Tachikawa teaches two rotating members are integrally made as a first rotating drum. (A drum 35 is integrally formed with a central portion of the support shaft 31, with a portion of a slat tilt adjustment cord 36 being wound around the drum 35 as shown in FIG. 2.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating members of Chen, making them integral as in Tachikawa. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the manufacturing/assembly process. 
Furthermore, it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (See MPEP 2144.04 (V) (B)).

Claims 4, 5, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Tachikawa as applied to claim 3 above, and further in view of US Pat. 6,976,522 – Strand and US Pat. 5,806,579 – Judkins.

	Regarding Claim 4. 
The combination of Chen and Tachikawa taches all limitations of claim 3.
Furthermore, Tachikawa teaches wherein the first rotating drum has a first tube body (Fig 15) and a first axial passage (Fig 15, dashed line) (also, Fig 17, Hexagonal hole) that goes through the first tube body; the rotating shaft passes through the first axial passage; a shape of a cross-section of the rotating shaft matches a shape of a cross-section of the first axial passage (Compare Fig 19, 37 with Fig 19, 32), which are both non-circular; 
The combination does not teach a first engaging slot and a second engaging slot are provided on the first tube body in a direction substantially parallel to the longitudinal axis; the first engaging slot and the second engaging slot are respectively located on opposite sides of the first tube body; the top end of the front warp of the one of the ladders is engaged in the first engaging slot; the top end of the rear warp of the one of the ladders and the top end of the first cord are engaged in the second engaging slot.
However, Strand teaches a first engaging slot (Fig 4, 37a)and a second engaging slot (Fig 4, 38a) are provided on the first tube body (Fig 4, 10) in a direction substantially parallel to the longitudinal axis; the first engaging slot and the second engaging slot are respectively located on opposite sides (Slots are on opposite sides in two different directions as depicted in Fig 4.) of the first tube body; the top end of the front warp of the one of the ladders is engaged in the first engaging slot; the top end of the rear warp of the one of the ladders is engaged in the second engaging slot. (See Fig 6)

    PNG
    media_image3.png
    738
    511
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen and Tachikawa with the engaging slots of the drum of Strand. One of ordinary skill in the art would have been motivated to make this modification in order to for positive engagement of the ladder tapes with the tilt assembly in the housing.
	Judkins teaches the top end of the first cord are engaged in the second engaging slot.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen, Tachikawa, and Strand with the cord routing of Judkins. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the routing of the various cords within the housing.
	
Regarding Claim 5. 
The combination of Chen, Tachikawa, Strand and Judkins teaches all limitations of claim 4.
Strand further teaches the first engaging slot and the second engaging slot are narrow slots, each of which has an open end and a closed end; the open end of the first engaging slot is at an end of the first tube body, and the open end of the second engaging slot is at another end of the first tube body. (See annotated Fig 4 below)

    PNG
    media_image4.png
    738
    511
    media_image4.png
    Greyscale

Regarding Claim 14. 
The combination of Chen and Tachikawa teaches all limitations of claim 11.
Furthermore, Tachikawa teaches wherein the first rotating drum has a first tube body (Fig 15) and a first axial passage (Fig 15, dashed line) (also, Fig 17, Hexagonal hole) that goes through the first tube body; the rotating shaft passes through the first axial passage; a shape of a cross-section of the rotating shaft matches a shape of a cross-section of the first axial passage (Compare Fig 19, 37 with Fig 19, 32), which are both non-circular; 
The combination does not teach a first engaging slot and a second engaging slot are provided on the first tube body in a direction substantially parallel to the longitudinal axis; the first engaging slot and the second engaging slot are respectively located on opposite sides of the first tube body; the top end of the front warp of the one of the ladders is engaged in the first engaging slot; the top end of the rear warp of the one of the ladders and the top end of the first cord are engaged in the second engaging slot.
However, Strand teaches a first engaging slot (Fig 4, 37a)and a second engaging slot (Fig 4, 38a) are provided on the first tube body (Fig 4, 10) in a direction substantially parallel to the longitudinal axis; the first engaging slot and the second engaging slot are respectively located on opposite sides (Slots are on opposite sides in two different directions as depicted in Fig 4.) of the first tube body; the top end of the front warp of the one of the ladders is engaged in the first engaging slot; the top end of the rear warp of the one of the ladders is engaged in the second engaging slot. (See Fig 6)

    PNG
    media_image3.png
    738
    511
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen and Tachikawa with the engaging slots of the drum of Strand. One of ordinary skill in the art would have been motivated to make this modification in order to for positive engagement of the ladder tapes with the tilt assembly in the housing.
	Judkins teaches the top end of the first cord are engaged in the second engaging slot.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen, Tachikawa, and Strand with the cord routing of Judkins. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the routing of the various cords within the housing.

Regarding Claim 15. 
The combination of Chen, Tachikawa, Strand and Judkins teaches all limitations of claim 14.
Strand further teaches the first engaging slot and the second engaging slot are narrow slots, each of which has an open end and a closed end; the open end of the first engaging slot is at an end of the first tube body, and the open end of the second engaging slot is at another end of the first tube body. (See annotated Fig 4 below)

    PNG
    media_image4.png
    738
    511
    media_image4.png
    Greyscale


Regarding Claim 16. 
The combination of Chen and Tachikawa teaches all limitations of claim 12.
Furthermore, Tachikawa teaches wherein the first rotating drum has a first tube body (Fig 15) and a first axial passage (Fig 15, dashed line) (also, Fig 17, Hexagonal hole) that goes through the first tube body; the rotating shaft passes through the first axial passage; a shape of a cross-section of the rotating shaft matches a shape of a cross-section of the first axial passage (Compare Fig 19, 37 with Fig 19, 32), which are both non-circular; 
The combination does not teach a first engaging slot and a second engaging slot are provided on the first tube body in a direction substantially parallel to the longitudinal axis; the first engaging slot and the second engaging slot are respectively located on opposite sides of the first tube body; the top end of the front warp of the one of the ladders is engaged in the first engaging slot; the top end of the rear warp of the one of the ladders and the top end of the first cord are engaged in the second engaging slot.
However, Strand teaches a first engaging slot (Fig 4, 37a)and a second engaging slot (Fig 4, 38a) are provided on the first tube body (Fig 4, 10) in a direction substantially parallel to the longitudinal axis; the first engaging slot and the second engaging slot are respectively located on opposite sides (Slots are on opposite sides in two different directions as depicted in Fig 4.) of the first tube body; the top end of the front warp of the one of the ladders is engaged in the first engaging slot; the top end of the rear warp of the one of the ladders is engaged in the second engaging slot. (See Fig 6)

    PNG
    media_image3.png
    738
    511
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen and Tachikawa with the engaging slots of the drum of Strand. One of ordinary skill in the art would have been motivated to make this modification in order to for positive engagement of the ladder tapes with the tilt assembly in the housing.
	Judkins teaches the top end of the first cord are engaged in the second engaging slot.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen, Tachikawa, and Strand with the cord routing of Judkins. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the routing of the various cords within the housing.

Regarding Claim 17. 
The combination of Chen, Tachikawa, Strand and Judkins teaches all limitations of claim 16.
Strand further teaches the first engaging slot and the second engaging slot are narrow slots, each of which has an open end and a closed end; the open end of the first engaging slot is at an end of the first tube body, and the open end of the second engaging slot is at another end of the first tube body. (See annotated Fig 4 below)

    PNG
    media_image4.png
    738
    511
    media_image4.png
    Greyscale


Regarding Claim 18. 
The combination of Chen and Tachikawa teaches all limitations of claim 13.
Furthermore, Tachikawa teaches wherein the first rotating drum has a first tube body (Fig 15) and a first axial passage (Fig 15, dashed line) (also, Fig 17, Hexagonal hole) that goes through the first tube body; the rotating shaft passes through the first axial passage; a shape of a cross-section of the rotating shaft matches a shape of a cross-section of the first axial passage (Compare Fig 19, 37 with Fig 19, 32), which are both non-circular; 
The combination does not teach a first engaging slot and a second engaging slot are provided on the first tube body in a direction substantially parallel to the longitudinal axis; the first engaging slot and the second engaging slot are respectively located on opposite sides of the first tube body; the top end of the front warp of the one of the ladders is engaged in the first engaging slot; the top end of the rear warp of the one of the ladders and the top end of the first cord are engaged in the second engaging slot.
However, Strand teaches a first engaging slot (Fig 4, 37a)and a second engaging slot (Fig 4, 38a) are provided on the first tube body (Fig 4, 10) in a direction substantially parallel to the longitudinal axis; the first engaging slot and the second engaging slot are respectively located on opposite sides (Slots are on opposite sides in two different directions as depicted in Fig 4.) of the first tube body; the top end of the front warp of the one of the ladders is engaged in the first engaging slot; the top end of the rear warp of the one of the ladders is engaged in the second engaging slot. (See Fig 6)

    PNG
    media_image3.png
    738
    511
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen and Tachikawa with the engaging slots of the drum of Strand. One of ordinary skill in the art would have been motivated to make this modification in order to for positive engagement of the ladder tapes with the tilt assembly in the housing.
	Judkins teaches the top end of the first cord are engaged in the second engaging slot.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen, Tachikawa, and Strand with the cord routing of Judkins. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the routing of the various cords within the housing.

Regarding Claim 19. 
The combination of Chen, Tachikawa, Strand and Judkins teaches all limitations of claim 18.
Strand further teaches each of the first engaging slot and the second engaging slot has an open end and a closed end; the open end of the first engaging slot is at an end of the first tube body, and the open end of the second engaging slot is at another end of the first tube body. (See annotated Fig 4 below)

    PNG
    media_image4.png
    738
    511
    media_image4.png
    Greyscale



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied in claim 1 above, and in further view of PG Pub. US 2018/0112460 A1 – Huang et al., hereinafter Huang.

Regarding Claim 7. 
Chen teaches all limitations of claim 1.
Furthermore, Chen teaches at least one of the ladders has a plurality of thread loops provided on one of the front warp and the rear warp; the first cord, in a direction parallel to the vertical axis, sequentially passes through all of the thread loops, (See annotated Fig 13)

    PNG
    media_image5.png
    664
    616
    media_image5.png
    Greyscale

Chen does not teach each of the slats has a perforation corresponding to one of the thread loops; each of [the loops] has passed through the corresponding one of the perforations, whereby to restrict the slats from moving relative to the ladder assembly in directions parallel to the longitudinal axis.
However, Huang teaches at least one of the ladders has a plurality of thread loops (Fig 5, 122) provided on one of the front warp and the rear warp (Fig 5, 10); each of the slats (Fig 5, 4) has a perforation (Fig 5, 4a) corresponding to one of the thread loops; the first cord (Fig 5, 5), in a direction parallel to the vertical axis, sequentially passes through all of the thread loops, each of which has passed through the corresponding one of the perforations, whereby to restrict the slats from moving relative to the ladder assembly in directions parallel to the longitudinal axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slats of Chen with the perforations and loop routing of Huang. One of ordinary skill in the art would have been motivated to make this modification in order to restrict the slats from moving relative to the ladder assembly in directions parallel to the longitudinal axis.
	
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied in claim 8 above, and in further view of PG Pub. US 2019/0112871 A1 – Huang et al., hereinafter Huang871.

Regarding Claim 23. 
Chen teaches all limitations of claim 8.
Chen does not teach a lifting device provided at the bottom end portion, wherein the bottom end of the first cord and the bottom end of the second cord are connected to the lifting device; when the bottom end portion is moved in a direction of the vertical axis, the lifting device synchronously releases out or retracts the first cord and the second cord along with a movement of the bottom end portion.
However, Huang871 teaches a lifting device (Fig 4, 120) provided at the bottom end portion, (Fig 2, 106) wherein the bottom end of the first cord (Fig 4, 122) and the bottom end of the second cord (Fig 4, 124) are connected to the lifting device; when the bottom end portion is moved in a direction of the vertical axis, the lifting device synchronously releases out or retracts the first cord and the second cord along with a movement of the bottom end portion (Paragraph [0047]; As the bottom part 106 moves upward, the spring 130 and 132 can urge rotary drums 134 and 136 to rotate for winding the suspension members 122 and 124. As the bottom part 106 moves downward, the rotary drums 134 and 136 can be urged to rotate for unwinding the suspension members 122 and 124.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window covering of Chen with the lifting device of Huang871. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. Examiner notes that this combination would result in a window blind with reeling devices in both top and bottom bars.
	
Regarding Claim 24. 
The combination of Chen and Huang871 teaches all limitations of claim 23.
Furthermore, Huang871 teaches the lifting device (Fig 6) comprises a power assembly (Fig 6, elements 132, 142(top), and 138(top); also Fig 6, elements 130, 142(bottom), and 136(bottom)) and a cord reeling assembly (Fig 6, elements 136(top) and 138(bottom); the power assembly is concurrently movable along with the cord reeling assembly (See geared interface fig 7); the bottom end of the first cord and the bottom end of the second cord are respectively connected to the cord reeling assembly (Fig 5, elements 122 and 124); when the bottom end portion is moved in the direction of the vertical axis, the power assembly drives the cord reeling assembly to release out or retract the first cord and the second cord (Paragraph [0047]; As the bottom part 106 moves upward, the spring 130 and 132 can urge rotary drums 134 and 136 to rotate for winding the suspension members 122 and 124. As the bottom part 106 moves downward, the rotary drums 134 and 136 can be urged to rotate for unwinding the suspension members 122 and 124.).

Regarding Claim 25. 
The combination of Chen and Huang871 teaches all limitations of claim 24.
Furthermore, Huang871 teaches the power assembly (Fig 6, elements 132, 147, and 136B; also Fig 6, elements 130, 146, and 138A) comprises a driving wheel (Fig 6, 142, a spiral torsion spring (Fig 6, 132), and a spring receiving spool (Fig 6, 138 top); the driving wheel and the spring receiving spool are parallel to and spaced apart from each other; two ends of the spiral torsion spring are respectively connected to the driving wheel and the spring receiving spool, so that the spiral torsion spring is adapted to be wound around the driving wheel and the spring receiving spool (Paragraph [0035]; Two ends of the spring 132 can be respectively attached to the surface 136B of the rotary drum 136 and the spool 147.); the cord reeling assembly comprises at least one cord reel (Paragraph [0032]; the two rotary drums 134 and 136 can rotate in unison for respectively winding or unwinding the suspension members 122 and 124.); the bottom end of the first cord and the bottom end of the second cord are respectively connected to the at least one cord reel (Paragraph [0032; the suspension member 124 can extend vertically through the shading structure 104, and can have two opposite ends respectively attached to the head rail 102 and the surface 136A of the rotary drum 136.); the driving wheel is concurrently movable along with the at least one cord reel; when the bottom end portion is moved downward in the direction of the vertical axis, the at least one cord reel is rotated to synchronously release out the first cord and the second cord, and the driving wheel is driven by a rotation of the at least one cord reel to rotate at the same time, so that the spiral torsion spring is released from the spring receiving spool to start winding around the driving wheel; when the bottom end portion is moved upward in the direction of the vertical axis, the spiral torsion spring is released from the driving wheel to start winding around the spring receiving spool, so that the driving wheel synchronously drives the at least one cord reel to retract the first cord and the second cord. (Paragraph [0047]; As the bottom part 106 moves upward, the spring 130 and 132 can urge rotary drums 134 and 136 to rotate for winding the suspension members 122 and 124. As the bottom part 106 moves downward, the rotary drums 134 and 136 can be urged to rotate for unwinding the suspension members 122 and 124.).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 20. 
The combination of Chen and Tachikawa teaches all limitations of claim 12.
Furthermore, the combination teaches the first rotating drum, the third rotating member and the fourth rotating member are connected (Connected by the rotating shaft, Chen Fig 8, element 30); the top end of the first cord and the top end of the second cord are connected (Connected by way of spools, as well as by the headrail brackets at the top, and by the length of the cords and the bottom rail at the bottom. Examiner notes that the limitation “connected” is very broad including direct connections as well as connections through intervening structures; in one way or another, every element in this apparatus is connected to every other element, either directly or indirectly.); the front warp and the rear warp of the one of the ladders are respectively provided at the first rotating member in a non-movable manner (See annotated Fig 8); when the rotating shaft is driven to rotate, the first rotating drum drives the first cord and the second cord to create a relative movement along with the front warps and the rear warps which also have a relative movement. . (Chen Paragraph [0034]; When the stick 15 is operated by a force to drive the rod 24 rotating for expanding the covering material 13, the rod (with first rotating drum affixed) 24 drives the actuating device 25 to rotate, … the weight of the bottom rail 12 can drive the winding spool 221 to release the lifting cord 14, and the bottom rail 12 descends by gravity to expand the covering material 13.) (Therefore, the first and second cords have relative movement (movement in relation to something else) with the rotation of the first rotating drum)
As applied, the combination does not teach a segment of the first cord near the top end thereof is wound around the third rotating member in a manner that said segment is non-movable relative to the third rotating member; a segment of the second cord near the top end thereof is wound around the fourth rotating member in a manner that said segment is non-movable relative to the fourth rotating member; 

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding Claim 1 are not persuasive.  Applicant argues that Chen does not disclose “when the rotating shaft assembly is driven to rotate, the first cord and the front warps or the rear warps of the ladder assembly which is on a same side as the first cord are concurrently reeled into or released out from the housing”. Examiner notes that the use of the term “or” renders the limitations of the claim to be broad, requiring only either reeling in or releasing out. The term “concurrently” has the plain meaning of “at the same time”. Under the broadest reasonable interpretation, Chen meets the limitation of the claim, as Chen releases, under the influence of gravity, the lifting cord and the tilt ladder, upon (at the same time as) a rotation of the stick (15)/rotating shaft (30) assembly. This is done throughout “a rotation” (rotary movement) of the rotating shaft (30) assembly (to include all components directly connected to the rotating shaft (30)).
With regard to applicant’s argument that Chen fails to disclose a bottom end driven to rotate concurrently, Examiner draws attention to Fig 2 of Chen, which shows a bottom end at reference character 12, which is rotated concurrently (at the same time) as the rest of the slats.
With regard to the applicant’s argument that Chen fails to achieve “an enhanced light blocking effect”, Examiner notes that “an enhanced light blocking effect” has not been claimed by the applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634